 Case 3:19-cv-00814-JPG Document 26 Filed 03/17/21 Page 1 of 1 Page ID #542




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL SCHWEGEL,

                Plaintiff,

        v.                                                       Case No. 19-cv-814-JPG

 COMMISSIONER OF SOCIAL SECURITY,

                Defendant.

                                JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United States

District Judge J. Phil Gilbert, the Commissioner’s final decision denying Plaintiff’s application for

social security benefits is AFFIRMED.

       Judgment is entered in favor of defendant Commissioner of Social Security and against

plaintiff Michael Schwegel.

       DATED: March 17, 2021


                                                      Margaret M. Robertie,
                                                      Clerk of Court

                                                      BY: s/Tina Gray
                                                            Deputy Clerk

Approved:

s/ J. Phil Gilbert
J. PHIL GILBERT
U.S. District Judge
